Citation Nr: 0513437	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the right knee, including secondary to service-connected 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from October 1964 to September 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for degenerative arthritis of the 
knees.  However, a more recent March 2004 RO rating decision 
granted service connection for traumatic arthritis of the 
left knee - but not for the right knee.  The veteran has not 
appealed either the rating or effective date assigned for his 
now service-connected left knee disability, so the only 
remaining claim on appeal concerns his right knee.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran has traumatic arthritis of the right 
knee that is causally or etiologically related to his service 
in the military, including on account of his already service-
connected traumatic arthritis of the left knee.

CONCLUSION OF LAW

The veteran's traumatic arthritis of the right knee was not 
incurred or aggravated during service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of his service-connected traumatic arthritis of the 
left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 2002 
rating decision appealed, the October 2002 statement of the 
case (SOC), and the March 2004 supplemental statement of the 
case (SSOC), as well as a May 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the May 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided two VA examinations 
and a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  He was also provided several 
other opportunities to submit additional evidence in support 
of his claim - including following the RO's May 2002 VCAA 
letter.  He also had an additional 90 days to identify and/or 
submit supporting evidence after certification of his appeal 
to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the May 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claim.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Columbia, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice, and the content of the VCAA notice is sufficient 
for the reasons stated above.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since that May 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's October 1964 Report of Medical History 
indicates that he denied a history of "trick" or locked 
knees, bone or joint deformities, lameness, and arthritis.  
The contemporaneous Report of Medical Examination indicates 
that clinical evaluation of his lower extremities and 
musculoskeletal system was normal.

Later in October 1964, the veteran reported that he had right 
knee and right shoulder pain after he fell while mopping 
floors, causing a portable partition to fall on his knee.  
Examination showed a bump on his knee at the upper edge of 
the patella.  The diagnosis was mild contusion (i.e., bruise) 
of the right knee, and he was temporarily excused from duty 
for 12 hours.

In April 1967, the veteran fell down some stairs after 
drinking, hitting his head and left knee.  Upon initial 
examination, there was effusion of the left knee and 
tenderness, without limitation of motion or demonstrable 
pathology.  Blood was aspirated from the left knee joint, 
which reduced his pain.  There was still tenderness at the 
medial joint line, without instability of the collateral 
ligaments.   The diagnosis was hemarthrosis of the left knee, 
and the veteran was placed in a cylinder cast for 3 weeks.  A 
May 1967 left knee joint arthrogram showed he had changes 
consistent with a tear in the medial meniscus.  An associated 
Physical Profile Record stated that he had torn left knee 
cartilage.  He was treated for his left knee problems through 
June 1967.

The veteran's February 1968 Report of Medical History for 
purposes of separation from service indicates that he denied 
experiencing a history of "trick" or locked knees, bone or 
joint deformities, lameness, and arthritis.  His April 1967 
left knee injury was noted.  The evaluating physician also 
indicated the veteran's left knee was now completely 
asymptomatic and that he denied having any other medical or 
surgical history, other than what was noted.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluation of his lower extremities and 
musculoskeletal system was normal.

March and September 1984 treatment records from Strand 
Orthopedic Consultants indicate the veteran complained of 
aches, cramps, and weakness in his lower extremities - 
particularly in his thighs.  Upon evaluation, there were no 
pedal pulses in his right lower extremity, his ankle jerks 
were depressed, and there was only a "flicker" of a right 
knee jerk.

A July 2000 VA medical record indicates that, upon physical 
examination, there was crepitus on range of motion of the 
veteran's knees.  And he reported that he took Aleve for 
arthritic pain.

In May 2002, the veteran was seen again by Strand Orthopedic 
regarding bilateral knee complaints.  He reported that he had 
experienced problems with both knees since service, when he 
was in prolonged traction for meniscal injuries and possible 
ligamentous injuries.  He also reported bony prominences 
along the medial aspect of the knee and progressive 
discomfort.  Objective physical examination showed diffuse 
tenderness along the medial joint line, with prominence over 
the medial femoral epicondylar area.  There was no evidence 
of instability, despite pain on meniscal testing.  X-rays 
showed degenerative joint disease (i.e., arthritis).  
The diagnosis was moderately severe degenerative joint 
disease of the knees.

The veteran was first afforded a VA examination in connection 
with his claim in August 2002.  According to the report of 
the evaluation, he related that, during service, he slipped 
while going down stairs, injuring both of his knees.  
He denied a history of surgery for either knee, but related 
that his left knee required periodic drainage of fluid.  He 
reported that his right knee was injured at the same time as 
his left knee and that he had torn cartilage in his knees.  
He also related that his right knee problems were not 
secondary to his left knee problems.  He complained of 
swelling, popping, buckling, and grinding of both knees, but 
he denied experiencing any locking of the knees.  He also 
complained that he was unable to kneel, bend, run, jump, or 
walk more than 100 feet.  On objective physical examination, 
it was observed that he was obese, with an even, but slow, 
broad-based gait.  There was no swelling or effusion of his 
knees, but there was significant crepitus bilaterally.  There 
was no joint line pain.  Motor strength was full and deep 
tendon reflexes were 2+ bilaterally.  Range of motion was 
from 0 to 115 degrees (extension to flexion), bilaterally.  
The diagnosis was a history of torn cartilage, with current 
arthritic changes of the knees.

At a February 2004 informal conference with the RO's Decision 
Review Officer, the veteran contended that his service 
medical records showed a meniscal tear and complained of 
constant pain and swelling since service.  He also stated 
that he had received ongoing treatment for his knees, but 
that records prior to 1975 were unavailable.  He also 
contended that his right knee arthritis was secondary to a 
gait disturbance due to his left knee disability.

Subsequently, the veteran was provided with another VA 
examination.  According to the February 2004 report, he 
claimed that he fell down some stairs onto his knees in 1967, 
so while in the military, and that he had experienced near 
continuous bilateral knee pain since then.  He denied a 
history of surgery on his knees.  He complained that his left 
knee pain was worse than his right knee pain and that his 
knee pain prohibited squatting or prolonged kneeling.  He 
also complained of clicking and popping in his left knee, and 
worsening pain with prolonged walking and stair climbing, but 
bragged about his ability to maintain a quarter-acre 
vegetable garden.  Upon physical examination, his gait was 
slow, with a slight waddle in both directions, but without 
favoring one knee or the other.  His knees appeared normal, 
except for scars related to vein harvesting for his heart 
disorder.  There was no evidence of swelling, redness, 
instability, or deformity of either knee joint.  He 
complained of pain on lateral stressing, left worse than 
right.  His range of motion was from 0 to 135 degrees 
(extension to flexion), without any crepitus.  August 2002 x-
rays were reviewed, and they showed he had bicompartmental 
osteoarthritis in his knees, with ossification of the left 
collateral ligament.  The diagnosis was bilateral knee 
osteoarthritis.  The VA examiner concluded that the veteran 
should only be granted service connection for both knees if 
both were injured at the same time and there was no evidence 
indicating his right knee arthritis was secondary to his left 
knee disorder.  In an addendum to the report, the VA examiner 
also noted that the veteran's service medical records showed 
treatment for an injury of the left knee in 1967, but that 
there was no mention in those records of a disorder, 
abnormality, or treatment of the right knee.

As previously mentioned, the veteran was afforded a 
videoconference hearing before the undersigned VLJ of the 
Board in March 2005.  According to the transcript, the 
veteran testified that he injured his right knee when he fell 
down the stairs during service, and that he had pain and 
arthritis in his knee since that time.  He stated that the 
right knee injury occurred at the same time as his left knee 
injury, in April 1967.  He also testified that he did not 
think that he mentioned a right knee injury to his treating 
providers at that time, and that he did not recall when he 
was first diagnosed with right knee arthritis, but that he 
first sought medical attention for his knees in 1974 or 1975.  
He also acknowledged that none of his treating physicians 
have told him that his right knee arthritis is due to an 
injury during his military service.  

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for traumatic arthritis of the right 
knee.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting this condition was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Board is mindful of the veteran's allegation that he 
injured his right knee at the same time that he injured his 
left knee, when he fell down the stairs in April 1967, and 
that he earlier had a mild contusion (bruise) of his right 
knee in October 1964.  But at the time of the April 1967 
incident in question, he did not report any right knee-
related symptoms whatsoever (that is, relevant complaints, 
etc.), and there also were no objective clinical findings 
referable to his right knee - as opposed to his left knee.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
event at issue, when there was no incentive, financial or 
otherwise, to fabricate information for personal gain.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

It was not until much later, long after the fact, when the 
veteran began to allege that he injured his right knee at the 
same time as when he injured his left knee 
(which, incidentally, as mentioned, already has been service 
connected).  So VA fully acknowledges that he injured his 
left knee while in the military, and has chronic residual 
disability, just not that he also injured his right knee at 
that particular time - ignoring, for the moment, his earlier 
right knee injury (bruise) in October 1964.  Also bare in 
mind that the report of the physical examination he underwent 
for separation from the military indicates he had 
unremarkable evaluations of both of his lower extremities and 
musculoskeletal system.  So there obviously were no relevant 
complaints referable to his right knee, especially.

Of equal or even greater significance, the veteran does not 
allege, and the evidence does not otherwise suggest, that his 
current right knee arthritis is related to the acute mild 
contusion (bruise) he sustained in October 1964.  
Furthermore, his right knee arthritis was not initially 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service, or even for many 
ensuing years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.



Rather, records show the veteran was not initially diagnosed 
with a right knee disorder until May 2002, almost 34 years 
after his service in the military ended.  And more 
importantly, the February 2004 VA examiner determined the 
veteran's right knee disorder was not chronically aggravated 
by his already service-connected left knee disorder- which, 
if true, would warrant secondary service connection under the 
provisions of 38 C.F.R. § 3.310(a) and the Court's holding in 
Allen.  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
The February 2004 VA examiner's opinion has significantly 
more probative weight than the August 2002 VA examiner's 
since the former opinion was based on a review of the 
complete record and not reliance on unsubstantiated 
allegations.  The August 2002 VA examiner merely provided a 
conclusory opinion that the veteran had arthritis of both 
knees and that he injured both knees in service.  However, 
there is no indication in the report that he reviewed any 
service medical records and the August 2002 VA examiner 
failed to provide any supporting evidence or rationale other 
than the veteran's own unsubstantiated assertions and 
history.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  

On the other hand, the February 2004 VA examiner not only 
considered the veteran's assertions and history, but 
undertook a comprehensive examination of the veteran and, 
still yet, a review of the entire evidentiary record, prior 
to definitively concluding that the veteran's right knee 
arthritis was not related to his 1967 fall, as there was no 
evidence of any complaints, treatment, or diagnoses regarding 
the right knee at that time, which demonstrates that there 
was not a bilateral knee injury at that time.  This is 
consistent with the veteran's testimony that he did not 
recall having any complaints regarding his right knee at the 
time of his April 1967 fall.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence alleging the veteran has a right knee 
disorder, arthritis in particular, which is related to his 
service in the military comes from him, personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied.  38 C.F.R. § 3.102. 




ORDER

The claim for service connection for traumatic arthritis of 
the right knee, including as secondary to service-connected 
traumatic arthritis of the left knee, is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


